Citation Nr: 0738978	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left foot injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which assigned an increased rating 
of 20 percent for the veteran's service-connected left foot 
disorder, effective January 17, 2003.  The veteran appealed, 
contending that a higher rating was warranted.  He did not 
disagree with the effective date assigned for the increased 
rating.  The case is currently under the jurisdiction of the 
Louisville, Kentucky RO.

The veteran provided testimony before the undersigned 
Veterans Law Judge in February 2006.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In February 2007, the Board remanded the case for additional 
notification and development, to include a new VA medical 
examination.  As a preliminary matter, the Board finds that 
the remand directives have been completed.  Therefore, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
service-connected left foot disorder is manifested by severe 
impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left foot disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in March 2003, 
which is clearly prior to the April 2003 rating decision that 
is the subject of this appeal.  He was subsequently sent 
additional notification by letters dated in February and June 
2007.  Taken together, these letters informed the veteran of 
the evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the February 2007 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
He has had the opportunity to present evidence and argument 
in support of his claim, to include at the February 2006 
hearing.  Nothing indicates that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, he was accorded VA 
examinations in February 2003 and June 2007 which evaluated 
the severity of his service-connected left foot disorder.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected left foot disorder has been 
evaluated pursuant to the criteria found at 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Under this Code, moderate 
residuals of foot injuries warrant a 10 percent evaluation; a 
20 percent rating requires moderately severe residuals; while 
severe residuals of foot injuries warrant a 30 percent 
evaluation.  This Code provides a higher (40 percent) rating 
only if there is actual loss of use of the foot.  See Note 
following Code 5284.

The General Counsel noted in a precedent opinion dated August 
14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under sections 4.40 and 
4.45.  VAOPGCPREC9-98.

Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left foot disorder.

The Board acknowledges that the veteran's left foot disorder 
is manifested by pain and resulting functional impairment.  
However, a thorough review of the competent medical evidence 
does not reflect that his symptomatology is of such severity 
that it has resulted in severe impairment of the foot.  

In pertinent part, the February 2003 VA examination revealed 
no visible deformity of the feet.  Range of motion of the 
foot passively was symmetrically dorsiflexion 15 degrees, 
plantar flexion 50 degrees, inversion 20 degrees, and 
eversion 15 degrees.  As such, it indicates very little 
limitation when compared to the recognized normal range of 
motion listed at 38 C.F.R. § 4.71a; Plate II.  The subsequent 
February 2007 VA examination also indicated very little 
limitation of motion when compared to normal.  In addition, 
the latter examination showed no objective evidence of 
painful motion, swelling, instability, weakness, abnormal 
weight bearing, hammertoes, skin or vascular foot 
abnormality, pes cavus, malunion or nonunion of the tarsal or 
metatarsal bones, nor flatfoot.

The Board acknowledges that a January 2006 medical statement 
noted that the veteran's left foot pain could no longer be 
controlled with inserts and footwear, and that surgical 
intervention may be necessary.  However, there is no 
indication in the subsequent medical records that he actually 
underwent such surgery.  In fact, the June 2007 VA 
examination indicated that he continued to use inserts and 
shoes.  Although it was noted that these devices only 
provided minimal relief, they were found to be the only 
option at this time.  In sum, this level of impairment 
appears to be adequately reflected by the current 20 percent 
rating for moderately severe impairment, especially in light 
of the aforementioned objective findings indicative of little 
limitation of motion compared to normal, as well as no 
objective evidence of painful motion, swelling, instability, 
weakness, abnormal weight bearing, hammertoes, skin or 
vascular foot abnormality, pes cavus, malunion or nonunion of 
the tarsal or metatarsal bones, nor flatfoot.

The veteran does not demonstrate ankylosis of the ankle, so 
as to warrant a higher evaluation under Diagnostic Code 5270.  
Similarly, no diagnostic code for the foot provides for a 
higher evaluation in that the rating criteria are either not 
met or a rating in excess of 20 percent is not provided for 
the veteran's demonstrated symptomatology.

For these reasons, the Board finds that the veteran's 
service-connected left foot disorder is adequately reflected 
by the current schedular rating, and he does not meet or 
nearly approximate the criteria for the next higher rating of 
30 percent under Diagnostic Code 5284 to include as a 
"staged" rating.  In making this determination, the Board 
acknowledges the veteran's complaints of pain and is 
cognizant of the requirements of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  However, despite these subjective complaints, the 
record does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
additional functional impairment which would warrant a higher 
rating.  Consequently, the Board concludes that the 
preponderance of the evidence is against the veteran's 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the 
benefit sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for service-connected 
residuals of a left foot injury, currently evaluated as 20 
percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


